UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 21-7055


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

JEREMY MICHAEL MONTGOMERY, a/k/a Mike,

                    Defendant - Appellant.



Appeal from the United States District Court for the District of Maryland, at Baltimore.
Catherine C. Blake, Senior District Judge. (1:15-cr-00468-CCB-3)


Submitted: October 14, 2021                                   Decided: October 19, 2021


Before DIAZ and QUATTLEBAUM, Circuit Judges, and KEENAN, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Jeremy Michael Montgomery, Appellant Pro Se. Harry Mason Gruber, Assistant United
States Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Baltimore, Maryland,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Jeremy Michael Montgomery appeals from the district court’s order denying his

18 U.S.C. § 3582(c)(1)(A)(i) motion for compassionate release.        After reviewing the

record, we conclude that the district court did not abuse its discretion in determining that

the 18 U.S.C. § 3553(a) factors weighed against granting compassionate release in

Montgomery’s case. See United States v. Kibble, 992 F.3d 326, 329 (4th Cir. 2021)

(per curiam) (stating standard of review). Accordingly, we affirm the district court’s order

on this basis. United States v. Montgomery, No. 1:15-cr-00468-CCB-3 (D. Md. May 28,

2021). We grant Montgomery’s motion for judicial notice and treat the motion as a

supplemental informal brief. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument would

not aid the decisional process.

                                                                               AFFIRMED




                                             2